Case 2:19-cv-13223-NGE-APP ECF No. 42 filed 07/29/20            PageID.544     Page 1 of 8



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


ASHH, INC. d/b/a OOZE
WHOLESALE,
            Plaintiff,                                  Case No. 19-13223
v.
                                                        Honorable Nancy G. Edmunds
ALL ABOUT IT, LLC,
           Defendant.
______________________________

ALL ABOUT IT, LLC,
           Third-Party Plaintiff

v.

BMZ PARTNERSHIP, LLC, d/b/a
HEADY HARVEST and d/b/a AER
PREMIUM ELECTRONIC
CIGARETTES,

           Third-Party Defendant
________________________________________/


                  ORDER DENYING THIRD PARTY DEFENDANT’S
                          MOTION TO DISMISS [18]

       This matter is before the Court on Third-Party Defendant BMZ Partnership, LLC’s

(“BMZ”) motion to dismiss Defendant/Third-Party Plaintiff All About It, LLC’s (“All About

It”) third-party complaint. (ECF No. 18.) In its motion, BMZ argues that All About fails to

state a plausible claim for relief and seeks dismissal of the third-party complaint under

Federal Rule of Civil Procedure 12(b)(6). All About It opposes the motion and alternatively

requests leave to amend its complaint. (ECF No. 24.) The Court finds that the decision

process would not be significantly aided by oral argument. Therefore, pursuant to Eastern

District of Michigan Local Rule 7.1(f)(2), BMZ’s motion will be decided on the briefs and


                                            1
Case 2:19-cv-13223-NGE-APP ECF No. 42 filed 07/29/20             PageID.545      Page 2 of 8



without oral argument. And for the reasons set forth below, the Court DENIES BMZ’s

motion to dismiss.

I.     Background

       In this trademark dispute, Plaintiff Ashh, Inc. (“Ashh”) claims All About It sold

counterfeit and otherwise infringing electronic cigarette batteries in violation of federal

trademark statutes as well as Michigan consumer protection and competition law. (ECF

No. 1.) Ashh alleges that All About It sold batteries in packaging that “intentionally

mimic[ked] the distinctive design” of its OOZE® branded packaging trade dress. Ashh

seeks, among other things, to recover damages arising from All About It’s alleged

infringement.

       All About It denies selling an infringing product. It also contends that to the extent

it is selling an infringing product, the product was innocently obtained from a third party—

BMZ. Through its third-party complaint, All About it claims BMZ should ultimately bear

responsibility for Plaintiff’s claim because All About It purchased the batteries from BMZ.

(ECF No. 13.)     Specifically, All About It alleges it purchased “46,656 units of non-

adjustable and adjustable voltage batteries with chargers” from BMZ. All About it also

alleges that BMZ is a “merchant regularly dealing” in this sort of merchandise. All About

It asserts claims for indemnity and breach of contract under Michigan’s version of Uniform

Commercial Code (“UCC”) § 2-312(3), codified as M.C.L § 440.2312(3). And All About It

contends that BMZ must compensate All About It for any losses if Ashh’s infringement

claims are successful.




                                             2
Case 2:19-cv-13223-NGE-APP ECF No. 42 filed 07/29/20                       PageID.546        Page 3 of 8



        BMZ now moves to dismiss All About It’s third-party complaint pursuant to Rule

12(b)(6) for failure to state a claim.1 (ECF No. 18.) All About It opposes the motion and

alternatively requests leave to amend its pleadings. (ECF No. 24.)

II.     Standard of Review

        Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a case where

the complaint fails to state a claim upon which relief can be granted. When reviewing a

motion to dismiss under Rule 12(b)(6), a court must “construe the complaint in the light

most favorable to the plaintiff, accept its allegations as true, and draw all reasonable

inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir.

2007). But the court “need not accept as true legal conclusions or unwarranted factual

inferences.” Id. (quoting Gregory v. Shelby County, 220 F.3d 433, 446 (6th Cir. 2000)).

“[L]egal conclusions masquerading as factual allegations will not suffice.” Eidson v. State

of Tenn. Dep't of Children's Servs., 510 F.3d 631, 634 (6th Cir. 2007). Dismissal is

appropriate if the plaintiff failed to offer sufficient factual allegations that make the

asserted claim plausible on its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570,

127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).

        The Supreme Court clarified the concept of “plausibility” in Ashcroft v. Iqbal, 556

U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009):

        To survive a motion to dismiss, a complaint must contain sufficient factual
        matter, accepted as true, to “state a claim to relief that is plausible on its
        face.” [Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556, 570, 127 S.Ct.
        1955, 167 L.Ed.2d 929 (2007)]. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable

         1
           BMZ also initially moved for summary judgment under Federal Rule of Civil Procedure 56 arguing
that the alleged transactions never occurred. However, in its reply brief, BMZ concedes that factual issues
likely prevent the Court from granting its motion for summary judgment under Rule 56 at this early stage of
the proceeding. For this reason, the Court will restrict its analysis to BMZ’s motion to dismiss under Rule
12(b)(6).

                                                    3
Case 2:19-cv-13223-NGE-APP ECF No. 42 filed 07/29/20              PageID.547      Page 4 of 8



       inference that the defendant is liable for the misconduct alleged. Id. at 556,
       127 S.Ct. 1955. The plausibility standard is not akin to a “probability
       requirement,” but it asks for more than a sheer possibility that a defendant
       has acted unlawfully. Ibid. Where a complaint pleads facts that are “merely
       consistent with” a defendant's liability, it “stops short of the line between
       possibility and plausibility of ‘entitlement to relief.’” Id., at 557, 127 S.Ct.
       1955 (brackets omitted).

Id. at 678, 129 S.Ct. 1937. A plaintiff's factual allegations, while “assumed to be true,

must do more than create speculation or suspicion of a legally cognizable cause of action;

they must show entitlement to relief.” LULAC v. Bredesen, 500 F.3d 523, 527 (6th Cir.

2007). Thus, “[t]o state a valid claim, a complaint must contain either direct or inferential

allegations respecting all the material elements to sustain recovery under some viable

legal theory.” Bredesen, 500 F.3d at 527.

       In addition, if a court considers matters outside of the pleadings, the court must

convert the motion into one for summary judgment under Rule 56. *1006 Turner v. Corr.

Med. Servs., Inc., No. 13-11783, 2014 WL 861579, at *2 (E.D. Mich. Mar. 5, 2014).

However, “[w]hen a court is presented with a 12(b)(6) motion, it may consider the

Complaint and any exhibits attached thereto, public records, items appearing in the record

of the case and exhibits attached to defendant's motion to dismiss so long as they are

referred to in the Complaint and are central to the claims contained therein.” Bassett v.

Nat'l Coll. Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008). But “a court may only take

judicial notice of a public record whose existence or contents prove facts whose accuracy

cannot reasonably be questioned.” Passa v. City of Columbus, 123 Fed. App’x 694, 697

(6th Cir. 2005).

II.    Analysis




                                              4
Case 2:19-cv-13223-NGE-APP ECF No. 42 filed 07/29/20                PageID.548     Page 5 of 8



       Through its third-party complaint, All About It asserts claims for indemnity and

breach of contract against BMZ under M.C.L. § 440.2312(3). All About It’s theory of

liability is relatively straightforward: if All About It is found liable to Ashh for selling the

allegedly infringing batteries, BMZ should be liable for the same amount to All About It

because BMZ sold All About It the allegedly infringing batteries. BMZ contends that All

About It’s third-party complaint fails to state a plausible claim for relief and should be

dismissed under Rule 12(b)(6). Specifically, BMZ argues that the factual allegations in

the third-party complaint are insufficiently detailed and merely recite the legal elements

of the claims with little factual information. BMZ also argues that All About It’s legal theory

is unclear, urging that All About It’s claims of breach of contract and indemnity are better

characterized as claims for breach of an implied warranty.

       M.C.L. § 440.2312(3) provides that “a seller who is a merchant regularly dealing in

goods of the kind warrants that the goods shall be delivered free of the rightful claim of

any third person by way of infringement or the like[,]” unless the parties agree otherwise

or the infringing goods were made to the buyer’s specifications. A comment to the statute

notes that a person is a “merchant” in relation to the goods for the purposes of subsection

(3) “[w]hen the goods are part of the seller's normal stock and are sold in his normal

course of business.” Id. cmt. 3.

       This statutory warranty against infringement is one of the UCC’s “standard

supplementary terms” which are incorporated into the contract for sale if the parties did

not reach a more specific agreement on the term. See Walbro Engine Mgmt., LLC v.

Surecan, Inc., No. 333984, 2017 WL 6345825, at *3 (Mich. Ct. App. Dec. 12, 2017). The

UCC provides that “[a] contract for the sale of goods may be made in any manner



                                               5
Case 2:19-cv-13223-NGE-APP ECF No. 42 filed 07/29/20             PageID.549     Page 6 of 8



sufficient to show agreement, including conduct by both parties which recognizes the

existence of such a contract.” M.C.L. § 440.2204(1). Purchase and delivery of goods

generally demonstrates the existence of a contract between the parties under this and

similar provisions of the UCC. See Gage Prods. Co. v. Henkel Corp., 393 F.3d 629, 642

(6th Cir. 2004) (collecting cases). See also M.C.L. § 440.2207 cmt. 7 (“In many cases, as

where goods are shipped, accepted and paid for before any dispute arises, there is no

question whether a contract has been made…”).

       Here, accepting the factual allegations in the third-party complaint as true, the

Court finds that All About It has sufficiently stated a claim for indemnification and breach

of contract to survive BMZ’s motion to dismiss. All About It alleges that it purchased the

allegedly infringing batteries from BMZ, that BMZ is a merchant who regularly deals with

goods of this kind, and that BMZ should ultimately bear responsibility if All About It is

found liable to Ashh for trademark infringement. This is sufficient to state a plausible

claim for relief on the record here. Moreover, All About It’s reference to § 440.2312(3) in

both claims makes its theory of liability sufficiently clear.

       The Court agrees with BMZ that All About It’s third-party complaint contains

minimal details about the transaction and the relationship between the parties. However,

All About It’s assertion that it purchased the batteries from BMZ, along with the additional

factual allegations in the third-party complaint, are enough to allege that a contract was

formed by the parties’ conduct, regardless of whether All About It identified a specific

written agreement in its third-party complaint. See M.C.L. § 440.2204. See generally

Gage Prods. Co., 393 F.3d at 642 (finding genuine issue of material fact as to the

existence of contract where the plaintiff presented evidence that it submitted numerous



                                               6
Case 2:19-cv-13223-NGE-APP ECF No. 42 filed 07/29/20             PageID.550      Page 7 of 8



purchase orders to the defendant, the defendant shipped products in response to those

orders, and the plaintiff received and paid for the products). Furthermore, although the

statement that BMZ is a “merchant regularly dealing” in electronic cigarette batteries could

be construed as blurring the line between a factual assertion and a legal conclusion, it is

certainly plausible that a company doing business as AER Premium Electronic Cigarettes

would deal in electronic cigarette batteries in its “normal course of business.” See M.C.L.

§ 440.2312 cmt. 3.

       For these reasons, the Court finds that All About It’s third-party complaint states

plausible claims for indemnification under § 440.2312(3) and that its claims are sufficiently

pled to survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). This

opinion, however, should not be construed as support for the ultimate viability of All About

It’s indemnification claims. In addition to providing more detail than its factually sparse

third-party complaint currently provides, All About It will need to prove that the

transactions actually occurred, which BMZ maintains will not be possible.

IV.    Conclusion

       For the reasons set forth above, BMZ’s motion to dismiss (ECF No. 18) is DENIED.

All About It’s request for leave to amend its third-party complaint is DENIED as moot.

      SO ORDERED.

                                                   s/Nancy G. Edmunds
                                                   Nancy G. Edmunds
                                                   United States District Judge


Dated: July 29, 2020




                                             7
Case 2:19-cv-13223-NGE-APP ECF No. 42 filed 07/29/20            PageID.551   Page 8 of 8



     I hereby certify that a copy of the foregoing document was served upon counsel of
record on July 29, 2020, by electronic and/or ordinary mail.


                                              s/Lisa Bartlett
                                              Case Manager




                                          8
